t c memo united_states tax_court jerome edward brown and mary l smith brown petitioners v commissioner of internal revenue respondent docket no 3685-o1l filed date jerome edward brown pro_se ’ gerard mackey for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their and tax_liabilities ' petitioner mary l smith brown did not appear at trial unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found the deemed admissions the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in pelham new york during and on his form_w-4 employee’s withholding allowance certificate petitioner jerome edward brown mr brown claimed exemptions exceeding the number petitioners were entitled to claim on their and tax returns accordingly insufficient taxes were withheld from his wages mr brown did this because he needed the income during the years in issue as he was in school full time supporting his wife and three children and his wife was not working petitioners did not timely file their or tax returns on date respondent prepared a substitute for return for petitioners’ income taxes petitioners stipulated and are deemed to have admitted they are liable for the addition_to_tax pursuant to sec_6651 for and they are liable for the addition_to_tax pursuant to sec_665l1 a for they are liable for the unabated amounts of the additions to tax pursuant to sec_6651 and for they are liable for the unabated amounts of the addition_to_tax pursuant to sec_6651 for they are not entitled to an abatement of interest for and they are not entitled to any additional abatement of interest for or - - on or about date respondent issued to petitioners a statutory_notice_of_deficiency with respect to petitioners’ income taxes petitioners received this statutory_notice_of_deficiency petitioners did not petition the court regarding the deficiency respondent determined for on date respondent assessed income_tax of dollar_figure and additions to tax pursuant to sec_6651 and and sec_6654 for subsequent to respondent’s assessment for respondent received petitioners’ delinquent tax returns for and petitioners’ tax_return reported dollar_figure of tax due petitioners were not entitled to a withholding credit for petitioners did not remit payment when they filed their tax_return based on petitioners’ tax_return respondent abated dollar_figure of petitioners’ income_tax assessment a portion of the additions to tax pursuant to sec_6651 and and the addition_to_tax pursuant to sec_6654 for allowed petitioners an additional withholding credit of dollar_figure for and abated dollar_figure of assessed interest for a withholding credit and payment submitted with petitioners’ tax_return fully paid the tax_shown_on_the_return q4e- on date approximately month after receiving petitioners’ return respondent assessed additions to tax pursuant to sec_6651 and for petitioners timely requested a hearing pursuant to sec_6330 with respect to a notice_of_intent_to_levy regarding petitioners’ income_tax liabilities for and ’ an appeals officer and mr brown had a sec_6330 hearing hearing via telephone at the hearing petitioners did not dispute their underlying liabilities at the hearing petitioners requested that interest be abated and respondent accept less than the full amount owed e not seek to collect the additions to tax and interest petitioners and the appeals officer discussed alternatives to collection by levy on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioners regarding their and tax years notice_of_determination in the notice_of_determination respondent determined petitioners were entitled to a partial abatement of the assessed sec_6651 addition_to_tax and the associated interest for and respondent’s determination also provided neither petitioners’ request for a hearing nor the notice_of_intent_to_levy was made part of the record because respondent’s files were destroyed along with world trade center building no in the date terrorist attack on the united_states --- - it also reclassified the claim from an equivalent_hearing to a collection_due_process_hearing however you did not submit an amended_return for nor did you return the installment_agreement form these were your alternatives to the proposed levy action without your cooperation the determination of the acs function is being upheld the case file will be returned to them for all appropriate action after receiving the notice_of_determination on the advice of the appeals officer petitioners made payments on their tax_liability to respondent mr brown sent respondent seven checks and one money order totaling dollar_figure petitioners’ balances for the years in issue were year as of outstanding balance dollar_figure dollar_figure dollar_figure when this case was called for trial petitioners failed to appear the court set the case for recall during the second week of the calendar in order to give petitioners an opportunity to have their day in court mr brown appeared at the recall opinion petitioners do not dispute that the amount of the tax additions to tax and interest assessed are correct pursuant to the stipulations and deemed admissions petitioners have conceded their claim for interest abatement petitioners argue that respondent should accept less than the full amount of their liabilities because the additions to tax and interest are too much for petitioners to pay on mr brown’s -- - salary as he is the sole income earner supporting his wife and children where the validity of the underlying tax_liability is not properly in issue we review respondent’s determination for an abuse_of_discretion 114_tc_604 based on petitioners’ late-filed tax_return respondent abated a portion of petitioners’ income_tax additions to tax and interest for as a result of the hearing respondent further abated a portion of the sec_6651 addition_to_tax and interest for and petitioners simply do not want to pay the additions to tax and interest associated with their failure to timely file and failure to timely pay petitioners did not submit an offer-in- compromise or an installment_agreement to respondent respondent gave due consideration to the collection alternatives raised by petitioners and accepted them in part e respondent determined petitioners were entitled to a partial abatement of the assessed sec_6651 addition_to_tax and the associated interest for and we conclude that respondent’s determination was reasonable petitioners have failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see rule b accordingly we conclude that respondent did not - j- abuse his discretion and we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent we note that petitioners claim that their account does not reflect the dollar_figure of payments mr brown made to respondent after receiving the notice_of_determination three letters petitioners received from respondent dated near to or shortly after the dates on the last three checks mr brown submitted to respondent indicate that respondent applied amounts totaling dollar_figure to reduce petitioners’ outstanding and tax_liabilities
